UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 4/30/15 Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds gained a degree of value over the reporting period despite a sustained domestic economic recovery. Developments in overseas markets — including plummeting oil prices and ongoing economic concerns in Europe, Japan, and China —sparked a flight to quality among global investors, who turned away from foreign sovereign bonds in favor of U.S. assets. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S. fixed-income securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields, including municipal bonds, over much of the reporting period. This trend reversed in early 2015 when investors began to anticipate higher short-term interest rates in the United States, but long-term bond yields soon moderated amid reports of weaker-than-expected U.S. GDP growth for the first quarter of the year. We remain optimistic regarding the long-term outlook for the U.S. economy generally and municipal bonds in particular. Labor markets have continued to strengthen, oil prices are stabilizing, and foreign currency exchange rates have become less volatile. Meanwhile, credit conditions have continued to improve for most states and municipalities, and demand remains strong from investors seeking tax-advantaged investment income. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2014 through April 30, 2015, as provided by Daniel Barton and Jeffrey Burger, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2015, Class A shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced a total return of 4.72%, Class C shares returned 3.84%, Class I shares returned 4.97%, Class Y shares returned 4.89%, and Class Z shares returned 4.85%. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Connecticut, achieved a total return of 4.80% for the same period. 2 Municipal bonds rallied over the reporting period when long-term interest rates continued to fall. The fund produced returns that were roughly in line with its benchmark, as favorable security selections were balanced by the general underper-formance of Connecticut bonds compared to national averages. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and Connecticut state income taxes, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Connecticut state income taxes.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among the market’s various sectors, such as the pre-refunded, general obligation and revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Falling Long-Term Rates Supported Bond Prices Long-term interest rates generally fell during the reporting period, defying expectations that an expanding domestic economy would drive bond yields higher. Global investors seeking more competitive yields from sovereign bonds than were available overseas flocked to investments in the United States, and robust demand put downward pressure on yields of U.S. fixed-income securities. However, this trend began to reverse late in the reporting period, when longer term interest rates drifted higher amid stronger-than-expected employment data and expectations of higher short-term interest rates. Municipal bonds continued to benefit from favorable supply-and-demand dynamics due to strong demand from individual investors seeking competitive levels of tax-exempt income. On a national level, higher issuance volumes over the opening months of 2015 were readily absorbed by these investors. The sustained U.S. economic rebound resulted in better underlying credit conditions for most municipal bond issuers. Connecticut has lagged the national recovery, and the state government has struggled with lower-than-expected tax revenues, a large debt burden, and a poorly funded pension system. Interest Rate and Selection Strategies Boosted Returns Compared to its benchmark, the fund’s modestly long average duration more fully captured the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum over the reporting period. Our security selection strategy also proved effective, including overweighted exposure to BBB-rated revenue-backed bonds and an underweighted position in lower yielding general obligation and escrowed bonds.The fund achieved especially strong results from revenue bonds backed by hospitals, industrial development projects, and the state’s settlement of litigation with U.S. tobacco companies. On the other hand, laggards for the reporting period included higher quality revenue bonds and an underweighted position in bonds backed by airports. Although exposure to Puerto Rico bonds dampened relative results early in the reporting period, we soon eliminated the fund’s position and reallocated the proceeds to better performing securities. 4 A Bias toward Higher Yielding Securities We remain optimistic regarding the prospects for municipal bonds as the U.S. economic recovery has gained traction and national credit conditions generally have continued to improve. Although the national supply of newly issued municipal bonds recently has increased, we currently expect robust investor demand to continue to absorb additional issuance. Finally, we anticipate that the Federal Reserve Board will begin to raise short-term interest rates sometime during the second half of 2015. We expect market volatility to increase as the inflection point approaches, but we note that inflation has remained subdued and tax-exempt bonds historically have tended to be less sensitive than U.S. Treasury securities to rising interest rates. Therefore, as of the reporting period’s end, we have maintained a constructive interest-rate positioning, and we have retained our focus on longer term revenue bonds with strong income characteristics. May 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z, ClassY, and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 Years Ended 4/30 Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Barclays Municipal Bond Index † Source: Lipper Inc. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares), not reflecting the applicable sales load for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/3/13 (the inception date for Class Y shares), not reflecting the applicable sales load for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and ClassY shares of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund on 4/30/05 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Connecticut municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class Z shares will vary from the performance of Class A, Class C, Class I and ClassY shares shown above due to differences in charges and expenses.The Index is not limited to investments principally in Connecticut municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long- term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/15 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 5/28/87 % % % — without sales charge 5/28/87 % % % — Class C shares with applicable redemption charge † 8/15/95 % % % — without redemption 8/15/95 % % % — Class I shares 12/15/08 % % % †† — Class Y shares 9/3/13 % % †† % †† — Class Z shares 5/30/07 % % — % Barclays Municipal Bond Index 5/31/07 % ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares), not reflecting the applicable sales load for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/3/13 (the inception date for Class Y shares), not reflecting the applicable sales load for Class A shares. The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of 5/31/07 is used as the beginning value on 5/30/07 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 4.54 $ 8.36 $ 3.34 $ 3.14 $ 3.49 Ending value (after expenses) $ 1,011.50 $ 1,007.70 $ 1,012.70 $ 1,012.70 $ 1,011.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 4.56 $ 8.40 $ 3.36 $ 3.16 $ 3.51 Ending value (after expenses) $ 1,020.28 $ 1,016.46 $ 1,021.47 $ 1,021.67 $ 1,021.32 † Expenses are equal to the fund’s annualized expense ratio of .91% for Class A, 1.68% for Class C, .67% for Class I, .63% for Class Y and .70% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2015 Long-Term Municipal Coupon Maturity Principal Investments—98.1% Rate (%) Date Amount ($) Value ($) Connecticut—93.3% Connecticut, GO 5.00 4/15/24 2,500,000 2,773,325 Connecticut, GO 5.00 3/1/26 5,000,000 5,930,350 Connecticut, GO 5.00 11/1/27 5,000,000 5,805,000 Connecticut, GO 5.00 11/1/27 2,000,000 2,243,000 Connecticut, GO 5.00 11/1/28 3,000,000 3,364,500 Connecticut, GO 5.00 11/1/28 5,000,000 5,785,350 Connecticut, GO 5.00 11/1/31 2,500,000 2,842,100 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 5,993,950 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 11/1/22 5,000,000 5,850,750 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/24 2,730,000 3,295,874 Connecticut, State Revolving Fund General Revenue 5.00 1/1/19 2,275,000 2,589,678 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,480,187 Connecticut, State Revolving Fund General Revenue 5.00 3/1/24 1,195,000 1,444,492 Connecticut, State Revolving Fund General Revenue 5.00 7/1/24 2,145,000 2,566,428 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) (Prerefunded) 5.25 12/1/15 1,765,000 a 1,834,665 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,900,000 4,249,752 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,161,185 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,756,915 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 10,000,000 11,080,500 Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 4,181,619 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,483,568 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,566,317 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,384,120 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,232,660 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,765,825 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 13,863,731 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/27 3,265,000 3,775,091 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,092,110 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 2,183,040 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/45 2,500,000 2,725,625 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,246,675 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 1,000,000 1,089,640 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,624,650 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,089,570 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/33 5,000,000 5,486,650 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 7,480,417 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/18 2,000,000 a 2,269,540 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Assured Guaranty Corp.) 5.25 7/1/36 2,500,000 2,608,525 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,696,200 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 7,405,060 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,116,400 Connecticut Health and Educational Facilities Authority, Revenue (Yale New Haven Health Issue) 5.00 7/1/27 3,960,000 4,646,110 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,525,750 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Prerefunded) 5.75 7/1/20 4,000,000 a 4,880,360 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,693,936 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,510,000 1,512,612 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 2,805,000 2,891,983 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/21 1,450,000 1,675,910 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/22 1,400,000 1,621,480 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/23 1,400,000 1,622,894 Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue 5.00 1/1/38 3,000,000 3,340,800 Connecticut Municipal Electric Energy Cooperative, Transmission Services Revenue 5.00 1/1/22 1,505,000 1,796,955 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 1,011,990 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,300,635 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,333,300 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,067,690 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/26 700,000 828,989 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/27 1,250,000 1,466,750 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/29 1,500,000 1,737,675 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,991,952 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 25,000 25,578 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 11/15/15 5,000,000 a 5,129,050 Hartford, GO (Escrowed to Maturity) 5.00 4/1/17 1,325,000 1,436,101 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/22 255,000 a 310,136 Hartford County Metropolitan District, Clean Water Project Revenue 5.00 4/1/31 3,510,000 3,980,796 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/42 2,000,000 2,282,420 Hartford Stadium Authority, LR 5.00 2/1/36 2,500,000 2,708,500 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,211,220 New Britain, GO (Insured; Assured Guaranty Corp.) 5.00 4/1/24 4,500,000 5,511,285 New Haven, GO 5.00 3/1/17 1,425,000 1,522,955 New Haven, GO (Insured; Assured Guaranty Corp.) 5.00 3/1/29 1,000,000 1,064,450 Norwalk, GO 5.00 7/15/24 1,000,000 1,210,260 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/27 3,000,000 3,494,040 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,442,311 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,539,743 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 1,500,000 1,682,745 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/39 1,500,000 1,701,825 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,487,880 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,194,620 Stamford, GO 5.00 7/1/21 4,410,000 5,309,111 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,130,980 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,127,090 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,124,100 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 6,023,850 U.S. Related—4.8% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,984,070 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 940,440 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,100,850 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Escrowed to Maturity) 5.45 5/15/16 1,445,000 1,519,403 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 2,000,000 2,164,160 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,629,750 Total Investments (cost $271,361,902) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 23.0 City 3.0 Health Care 17.5 Asset-Backed 1.3 Utility-Water and Sewer 13.0 Transportation Services 1.1 State/Territory 9.7 Lease .9 Special Tax 6.8 Housing .8 Prerefunded 5.9 Resource Recovery .3 Utility-Electric 5.1 Other 4.8 Industrial 4.9 † Based on net assets. The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments 271,361,902 289,352,524 Cash 4,722,470 Interest receivable 4,043,309 Prepaid expenses 30,027 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 212,529 Payable for investment securities purchased 2,752,500 Payable for shares of Beneficial Interest redeemed 296,352 Accrued expenses 76,538 Net Assets ($) Composition of Net Assets ($): Paid-in capital 285,397,321 Accumulated net realized gain (loss) on investments (8,577,532 ) Accumulated net unrealized appreciation (depreciation) on investments 17,990,622 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 173,909,495 11,360,584 7,407,663 2,506,307 99,626,362 Shares Outstanding 14,643,763 958,088 623,753 211,036 8,390,382 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Year Ended April 30, 2015 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,664,502 Shareholder servicing costs—Note 3(c) 634,544 Distribution fees—Note 3(b) 84,516 Professional fees 80,206 Registration fees 57,874 Custodian fees—Note 3(c) 26,317 Prospectus and shareholders’ reports 15,776 Trustees’ fees and expenses—Note 3(d) 12,396 Loan commitment fees—Note 2 2,927 Miscellaneous 37,182 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (115 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (693,123 ) Net unrealized appreciation (depreciation) on investments 5,974,235 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2015 2014 a Operations ($): Investment income—net 8,724,656 10,752,545 Net realized gain (loss) on investments (693,123 ) (7,436,065 ) Net unrealized appreciation (depreciation) on investments 5,974,235 (15,677,500 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (5,116,972 ) (6,573,801 ) Class C (232,903 ) (297,369 ) Class I (226,461 ) (304,394 ) Class Y (68,701 ) (23 ) Class Z (3,075,979 ) (3,565,069 ) Net realized gain on investments: Class A — (50,303 ) Class C — (2,854 ) Class I — (2,057 ) Class Z — (25,651 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 3,887,665 5,324,116 Class C 1,337,345 375,521 Class I 3,655,037 3,914,881 Class Y 3,158,622 1,000 Class Z 3,628,510 2,417,423 Dividends reinvested: Class A 4,005,593 5,161,909 Class C 185,817 239,380 Class I 153,061 156,025 Class Y 18,234 — Class Z 2,387,424 2,819,578 Cost of shares redeemed: Class A (25,290,073 ) (47,553,467 ) Class C (1,271,663 ) (5,216,090 ) Class I (4,510,047 ) (7,324,431 ) Class Y (722,750 ) — Class Z (8,793,179 ) (14,274,615 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 307,696,063 384,837,374 End of Period The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2015 2014 a Capital Share Transactions: Class A b Shares sold 326,752 458,722 Shares issued for dividends reinvested 336,874 448,131 Shares redeemed (2,134,739 ) (4,132,210 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C b Shares sold 113,014 32,337 Shares issued for dividends reinvested 15,649 20,808 Shares redeemed (107,464 ) (450,254 ) Net Increase (Decrease) in Shares Outstanding ) Class I c Shares sold 308,629 337,569 Shares issued for dividends reinvested 12,860 13,519 Shares redeemed (383,373 ) (641,315 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y c Shares sold 270,384 89.69 Shares issued for dividends reinvested 1,528 — Shares redeemed (60,966 ) — Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 304,667 210,048 Shares issued for dividends reinvested 200,814 244,829 Shares redeemed (739,096 ) (1,244,898 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective September 3, 2013, the fund commenced offering Class Y shares. b During the period ended April 30, 2014, 16,378 Class C shares representing $201,623 were exchanged for 16,365 Class A shares. c During the period ended April 30, 2015, 238,227 Class I shares representing $2,782,497 were exchanged for 238,227 Class Y shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.67 12.39 12.23 11.32 11.68 Investment Operations: Investment income—net a .34 .37 .38 .44 .45 Net realized and unrealized gain (loss) on investments .21 (.72 ) .19 .91 (.36 ) Total from Investment Operations .55 (.35 ) .57 1.35 .09 Distributions: Dividends from investment income—net (.34 ) (.37 ) (.38 ) (.44 ) (.45 ) Dividends from net realized gain on investments — (.00 ) b (.03 ) — — Total Distributions (.34 ) (.37 ) (.41 ) (.44 ) (.45 ) Net asset value, end of period 11.88 11.67 12.39 12.23 11.32 Total Return (%) c 4.72 (2.72 ) 4.74 12.07 .75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .90 .90 .91 .91 Ratio of net expenses to average net assets .92 .90 .90 .91 .91 Ratio of net investment income to average net assets 2.83 3.21 3.10 3.69 3.90 Portfolio Turnover Rate 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 173,909 188,117 239,626 227,398 215,132 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.66 12.37 12.21 11.30 11.66 Investment Operations: Investment income—net a .25 .28 .29 .35 .36 Net realized and unrealized gain (loss) on investments .20 (.71 ) .19 .91 (.36 ) Total from Investment Operations .45 (.43 ) .48 1.26 — Distributions: Dividends from investment income—net (.25 ) (.28 ) (.29 ) (.35 ) (.36 ) Dividends from net realized gain on investments — (.00 ) b (.03 ) — — Total Distributions (.25 ) (.28 ) (.32 ) (.35 ) (.36 ) Net asset value, end of period 11.86 11.66 12.37 12.21 11.30 Total Return (%) c 3.84 (3.39 ) 3.94 11.25 (.01 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.68 1.67 1.66 1.67 1.67 Ratio of net expenses to average net assets 1.68 1.67 1.66 1.67 1.66 Ratio of net investment income to average net assets 2.07 2.43 2.34 2.94 3.14 Portfolio Turnover Rate 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 11,361 10,920 16,502 15,823 16,322 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. 24 Year Ended April 30, Class I Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.67 12.39 12.22 11.31 11.68 Investment Operations: Investment income—net a .36 .40 .41 .46 .48 Net realized and unrealized gain (loss) on investments .22 (.72 ) .21 .92 (.37 ) Total from Investment Operations .58 (.32 ) .62 1.38 .11 Distributions: Dividends from investment income—net (.37 ) (.40 ) (.42 ) (.47 ) (.48 ) Dividends from net realized gain on investments — (.00 ) b (.03 ) — — Total Distributions (.37 ) (.40 ) (.45 ) (.47 ) (.48 ) Net asset value, end of period 11.88 11.67 12.39 12.22 11.31 Total Return (%) 4.97 (2.48 ) 5.09 12.38 .92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .67 .65 .64 .65 .63 Ratio of net expenses to average net assets .67 .65 .63 .65 .63 Ratio of net investment income to average net assets 3.08 3.45 3.34 3.90 4.16 Portfolio Turnover Rate 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 7,408 8,004 12,092 12,999 6,309 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Y Shares 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.68 11.15 Investment Operations: Investment income—net b .39 .26 Net realized and unrealized gain (loss) on investments .18 .53 Total from Investment Operations .57 .79 Distributions: Dividends from investment income—net (.37 ) (.26 ) Net asset value, end of period 11.88 11.68 Total Return (%) 4.89 7.16 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .65 .63 d Ratio of net expenses to average net assets .65 .63 d Ratio of net investment income to average net assets 3.07 3.45 d Portfolio Turnover Rate 8.44 9.50 Net Assets, end of period ($ x 1,000) 2,506 1 a From September 3, 2013 (commencement of initial offering) to April 30, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 26 Year Ended April 30, Class Z Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.67 12.39 12.22 11.31 11.67 Investment Operations: Investment income—net a .36 .40 .41 .46 .48 Net realized and unrealized gain (loss) on investments .20 (.72 ) .20 .91 (.37 ) Total from Investment Operations .56 (.32 ) .61 1.37 .11 Distributions: Dividends from investment income—net (.36 ) (.40 ) (.41 ) (.46 ) (.47 ) Dividends from net realized gain on investments — (.00 ) b (.03 ) — — Total Distributions (.36 ) (.40 ) (.44 ) (.46 ) (.47 ) Net asset value, end of period 11.87 11.67 12.39 12.22 11.31 Total Return (%) 4.85 (2.50 ) 5.04 12.31 .97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 .69 .69 .71 .70 Ratio of net expenses to average net assets .70 .69 .69 .71 .70 Ratio of net investment income to average net assets 3.04 3.43 3.32 3.89 4.11 Portfolio Turnover Rate 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 99,626 100,654 116,617 114,892 106,076 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company currently offering three series, including the Dreyfus Connecticut Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Connecticut state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I, ClassY and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders of the fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 28 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. 30 The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 289,352,524 — † See Statement of Investments for additional detailed categorizations. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. 32 As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended April 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $381,451, accumulated capital losses $8,580,314 and unrealized appreciation $17,993,404. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to April 30, 2015.The fund has $2,418,390 of short-term capital losses and $6,161,924 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2015 and April 30, 2014 were as follows: tax-exempt income $8,696,233 and $10,743,671, and ordinary income $24,783 and $77,850, respectively. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended April 30, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $3,640, decreased accumulated net realized gain (loss) on investments by $27,127 and increased paid-in-capital by $30,767. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2015, the Distributor retained $3,199 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $84,516 pursuant to the Distribution Plan. 34 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $451,703 and $28,172, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets. The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2015, Class Z shares were charged $44,165 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) the fund was charged $61,147 for transfer agency services and $2,620 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $115. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $26,317 pursuant to the custody agreement. The fund compensates The Bank of NewYork Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended April 30, 2015, the fund was charged $1,936 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2015, the fund was charged $10,103 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $134,718, Distribution Plan fees $7,109, Shareholder Services Plan fees $46,461, custodian fees $9,263, Chief Compliance Officer fees $3,682 and transfer agency fees $11,296. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 36 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $25,095,871 and $40,956,864, respectively. At April 30, 2015, the cost of investments for federal income tax purposes was $271,359,120; accordingly, accumulated net unrealized appreciation on investments was $17,993,404, consisting of $18,558,516 gross unrealized appreciation and $565,112 gross unrealized depreciation. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund at April 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York June 26, 2015 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended April 30, 2015 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are Connecticut residents, Connecticut personal income taxes), except $24,783 that is being reported as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2015 calendar year on Form 1099-DIV which will be mailed in early 2016. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5 Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: 148 ————— Francine J. Bovich (63) Board Member (2012) Principal Occupation During Past 5 Years: Trustee,The Bradley Trusts, private trust funds (2011-present) Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5 Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (72) Board Member (1990) Principal Occupation During Past 5 Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 52 ————— Diane Dunst (75) Board Member (2007) Principal Occupation During Past 5 Years: • President of Huntting House Antiques (1999-present) No. of Portfolios for which Board Member Serves: 14 40 Nathan Leventhal (72) Board Member (1989) Principal Occupation During Past 5 Years: President Emeritus of Lincoln Center for the Performing Arts (2001-present) Chairman of the Avery-Fisher Artist Program (1997-2014) Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5 Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 ————— Robin A. Melvin (51) Board Member (2012) Principal Occupation During Past 5 Years: Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 116 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 41 OFFICERS OF THE FUND (Unaudited) 42 The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) 44 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds covering the 12-month period from May 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds gained a degree of value over the reporting period despite a sustained domestic economic recovery. Developments in overseas markets — including plum- meting oil prices and ongoing economic concerns in Europe, Japan, and China — sparked a flight to quality among global investors, who turned away from foreign sov- ereign bonds in favor of U.S. assets. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S. fixed-income securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields, including municipal bonds, over much of the reporting period. This trend reversed in early 2015 when investors began to anticipate higher short-term interest rates in the United States, but long-term bond yields soon moderated amid reports of weaker-than-expected U.S. GDP growth for the first quarter of the year. We remain optimistic regarding the long-term outlook for the U.S. economy generally and municipal bonds in particular. Labor markets have continued to strengthen, oil prices are stabilizing, and foreign currency exchange rates have become less volatile. Meanwhile, credit conditions have continued to improve for most states and munici- palities, and demand remains strong from investors seeking tax-advantaged investment income. As always, we urge you to discuss these observations with your financial advi- sor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2014 through April 30, 2015, as provided by Thomas Casey and Daniel Rabasco, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2015, Class A shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced a total return of 4.50%, Class C shares returned 3.70%, and Class Z shares returned 4.74%. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Massachusetts, achieved a total return of 4.80% for the same period. 2 Municipal bonds generally rallied over the reporting period when long-term interest rates continued to fall. The fund’s Class Z shares produced returns that were roughly in line with its benchmark, as favorable security selections were balanced by the general lack of availability of longer term Massachusetts bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and Massachusetts state income taxes, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Massachusetts state income taxes. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among the market’s various sectors, such as the pre-refunded, general obligation, and revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Falling Long-Term Rates Supported Bond Prices Long-term interest rates generally fell during the reporting period, defying expectations that an expanding domestic economy would drive bond yields higher. Global investors seeking more competitive yields from sovereign bonds than were available overseas flocked to higher yielding investments in the United States, and robust demand put downward pressure on yields of U.S. fixed-income securities. However, this trend began to reverse late in the reporting period, when longer term interest rates drifted higher amid stronger-than-expected employment data and expectations of higher short-term interest rates. Municipal bonds continued to benefit from favorable supply-and-demand dynamics during the reporting period due to strong demand from individual investors seeking competitive levels of tax-exempt income. On a national level, higher issuance volumes over the opening months of 2015 were readily absorbed by these investors. The sustained U.S. economic rebound resulted in better underlying credit conditions for most municipal bond issuers. Massachusetts’ diverse economic base has participated fully in the national recovery. The Commonwealth possesses a strong and diversified economy, strong wealth levels and historically strong financial management. Massachusetts has also taken steps to reduce its pension liabilities. Interest Rate and Selection Strategies Boosted Returns The fund’s duration management strategy remained biased toward longer term securities that more fully captured the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum. However, a dearth of issuance of Massachusetts bonds with 20- to 30-year maturities resulted in a focus on maturities in the 10- to 20-year range, which limited the fund’s participation in the municipal bond market rally. Our security selection strategy proved more effective, including overweighted exposure to revenue-backed bonds and an underweighted position in lower yielding general obligation and escrowed bonds. The fund achieved especially strong results from hospital and special tax revenue bonds. On the other hand, laggards included higher quality revenue bonds from education institutions, which comprise a substantial portion of the state’s annual revenue bond issuance. 4 A Bias toward Higher Yielding Securities We remain optimistic regarding the prospects for municipal bonds as the U.S. and Massachusetts economic recoveries have gained traction.Although the national supply of newly issued municipal bonds recently has increased, the supply of new Massachusetts bonds has remained relatively sparse amid robust investor demand. Finally, we anticipate that the Federal Reserve Board will begin to raise short-term interest rates sometime during the second half of 2015.While market volatility may increase, we note that inflation has remained subdued and tax-exempt bonds historically have tended to be less sensitive than U.S.Treasury securities to rising interest rates. As of the reporting period’s end, the fund’s interest-rate positioning was just slightly longer than that of the benchmark index as we continued to take advantage of the income offered by longer maturities on the steep municipal yield curve. We also have continued to focus on revenue bonds that exhibit both strong income characteristics and the potential for price appreciation. May 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund Class A shares and Class C shares and the Barclays Municipal Bond Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund on 4/30/05 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Massachusetts municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A and Class C shares. Performance for Class Z shares will vary from the performance of Class A and Class C shares shown above due to differences in charges and expenses.The Index is not limited to investments principally in Massachusetts municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/15 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 5/28/87 -0.19 % % % without sales charge 5/28/87 % % % Class C shares with applicable redemption charge † 8/15/95 % % % without redemption 8/15/95 % % % Class Z shares 10/20/04 % % % Barclays Municipal Bond Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class Z Expenses paid per $1,000 † $ 4.73 $ 8.55 $ 3.59 Ending value (after expenses) $ 1,009.00 $ 1,005.10 $ 1,011.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class Z Expenses paid per $1,000 † $ 4.76 $ 8.60 $ 3.61 Ending value (after expenses) $ 1,020.08 $ 1,016.27 $ 1,021.22 † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.72% for Class C and .72% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2015 Long-Term Municipal Coupon Maturity Principal Investments—98.1% Rate (%) Date Amount ($) Value ($) Massachusetts—92.2% Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,103,243 Cambridge, GO (Municipal Purpose Loan) 5.00 2/15/21 1,765,000 2,110,905 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 1,325,000 1,600,083 Massachusetts, GO 5.00 8/1/22 2,000,000 2,431,780 Massachusetts, GO 5.25 8/1/22 2,650,000 3,266,947 Massachusetts, GO 5.25 8/1/23 1,000,000 1,246,820 Massachusetts, GO 0.72 11/1/25 5,000,000 a 4,900,250 Massachusetts, GO (Consolidated Loan) 5.50 8/1/20 1,000,000 1,205,270 Massachusetts, GO (Insured; AMBAC) 5.50 8/1/30 1,750,000 2,252,355 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 2,500,000 3,120,175 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,650,160 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,788,700 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 516,260 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Escrowed to Maturity) 7.00 3/1/21 270,000 292,421 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,202,900 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/24 1,140,000 1,462,825 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,877,110 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 5.00 7/1/24 2,580,000 3,098,193 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 2,000,000 2,346,040 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 5/1/26 5,385,000 b 4,078,545 Massachusetts College Building Authority, Project Revenue (Insured; XLCA) 5.50 5/1/28 1,450,000 1,769,058 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,530,400 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,061,060 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/34 1,475,000 1,652,723 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/31 1,000,000 1,114,120 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,426,975 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,679,007 Massachusetts Development Finance Agency, Revenue (Children’s Hospital Issue) 5.00 10/1/33 4,000,000 4,532,720 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,303,260 Massachusetts Development Finance Agency, Revenue (Noble and Greenough School Issue) 5.00 4/1/21 600,000 705,516 Massachusetts Development Finance Agency, Revenue (North Hill Communities Issue) 6.50 11/15/43 2,000,000 c 2,178,880 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/32 2,000,000 2,295,340 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/39 2,000,000 2,211,460 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 4,521,120 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 1,065,940 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,730,865 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.50 7/1/31 500,000 555,470 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,675,600 Massachusetts Development Finance Agency, Revenue (Whitehead Institute for Biomedical Research Issue) 5.00 6/1/23 1,350,000 1,605,893 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.00 8/1/16 2,000,000 d 2,113,880 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue E) (Insured; AMBAC) 4.70 1/1/27 3,870,000 3,944,884 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/25 1,500,000 1,691,025 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,905,000 2,093,252 Massachusetts Health and Educational Facilities Authority, Revenue (Dana Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,127,450 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,755,422 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/20 1,000,000 1,114,090 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,000,000 1,090,130 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 5,313,440 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/19 1,000,000 1,147,040 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 1,000,000 1,147,510 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 2,805,000 3,015,627 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.00 7/1/17 1,145,000 d 1,251,725 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,165,980 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,857,229 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.38 8/15/18 3,000,000 d 3,423,690 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,907,469 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 1,076,142 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,608,655 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 2,008,080 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,131,342 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 1,905,000 1,934,794 Massachusetts Port Authority, Revenue 5.00 7/1/25 1,500,000 1,793,070 Massachusetts Port Authority, Revenue 5.00 7/1/25 2,500,000 3,035,550 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 6,355,161 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 6,610,000 7,937,024 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 2,000,000 2,435,720 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 4,000,000 4,536,800 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/25 2,000,000 2,361,160 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,405,000 1,548,816 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 1,875,000 2,053,894 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 d 104,695 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/24 1,320,000 1,525,511 U.S. Related—5.9% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,465,000 1,479,635 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,238,389 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 b 391,850 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,092,760 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,091,400 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,049,410 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 1,500,000 1,623,120 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,814,875 Total Investments (cost $165,222,591) % Cash and Receivables (Net) % Net Assets % a Variable rate security—interest rate subject to periodic change. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2015, this security was valued at $2,178,880 or 1.2% of net assets. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 24.5 Utility-Water and Sewer 2.2 Health Care 15.6 Asset-Backed 1.7 Transportation Services 15.0 Utility-Electric 1.7 Special Tax 14.1 Industrial 1.0 State/Territory 8.1 Other 2.4 Prerefunded 7.3 Housing 4.5 † Based on net assets. 16 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments 165,222,591 177,554,085 Cash 1,533,362 Interest receivable 2,160,913 Prepaid expenses 21,851 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 119,376 Payable for shares of Beneficial Interest redeemed 170,631 Accrued expenses 73,550 Net Assets ($) Composition of Net Assets ($): Paid-in capital 172,816,764 Accumulated net realized gain (loss) on investments (4,241,604 ) Accumulated net unrealized appreciation (depreciation) on investments 12,331,494 Net Assets ($) Net Asset Value Per Share Class A Class C Class Z Net Assets ($) 35,089,501 1,751,863 144,065,290 Shares Outstanding 3,002,089 149,775 12,326,781 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended April 30, 2015 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,012,344 Shareholder servicing costs—Note 3(c) 225,445 Professional fees 67,620 Registration fees 37,036 Distribution fees—Note 3(b) 20,493 Custodian fees—Note 3(c) 18,017 Prospectus and shareholders’ reports 12,448 Trustees’ fees and expenses—Note 3(d) 9,248 Loan commitment fees—Note 2 1,633 Miscellaneous 31,533 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (87 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 222,905 Net unrealized appreciation (depreciation) on investments 2,913,687 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2015 2014 Operations ($): Investment income—net 5,266,758 6,187,960 Net realized gain (loss) on investments 222,905 (4,533,005 ) Net unrealized appreciation (depreciation) on investments 2,913,687 (6,673,162 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (932,699 ) (1,104,168 ) Class C (52,272 ) (82,511 ) Class Z (4,268,473 ) (4,986,152 ) Net realized gain on investments: Class A — (70,499 ) Class C — (7,437 ) Class Z — (303,076 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 2,876,670 2,659,515 Class C 48,089 107,573 Class Z 3,960,449 2,962,502 Dividends reinvested: Class A 770,369 963,509 Class C 19,028 33,663 Class Z 3,445,201 4,290,516 Cost of shares redeemed: Class A (3,204,747 ) (8,959,668 ) Class C (1,525,209 ) (1,160,029 ) Class Z (13,683,815 ) (21,485,839 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 185,050,713 217,211,021 End of Period 20 Year Ended April 30, 2015 2014 Capital Share Transactions: Class A a Shares sold 244,447 231,390 Shares issued for dividends reinvested 65,771 85,175 Shares redeemed (273,976 ) (791,421 ) Net Increase (Decrease) in Shares Outstanding ) Class C a Shares sold 4,126 9,505 Shares issued for dividends reinvested 1,624 2,977 Shares redeemed (128,428 ) (102,146 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Z Shares sold 338,931 259,223 Shares issued for dividends reinvested 294,180 379,387 Shares redeemed (1,172,443 ) (1,904,101 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended April 30, 2014, 19,810 Class C shares representing $238,914 were exchanged for 19,843 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.49 12.11 11.94 11.05 11.44 Investment Operations: Investment income—net a .31 .35 .36 .41 .43 Net realized and unrealized gain (loss) on investments .20 (.60 ) .17 .94 (.33 ) Total from Investment Operations .51 (.25 ) .53 1.35 .10 Distributions: Dividends from investment income—net (.31 ) (.35 ) (.36 ) (.41 ) (.43 ) Dividends from net realized gain on investments — (.02 ) (.00 ) b (.05 ) (.06 ) Total Distributions (.31 ) (.37 ) (.36 ) (.46 ) (.49 ) Net asset value, end of period 11.69 11.49 12.11 11.94 11.05 Total Return (%) c 4.50 (1.96 ) 4.51 12.40 .94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 .93 .93 .95 .94 Ratio of net expenses to average net assets .95 .93 .93 .95 .94 Ratio of net investment income to average net assets 2.69 3.07 2.97 3.56 3.84 Portfolio Turnover Rate 8.90 9.72 14.28 11.44 15.03 Net Assets, end of period ($ x 1,000) 35,090 34,082 41,675 39,705 36,232 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. 22 Year Ended April 30, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.50 12.12 11.95 11.06 11.45 Investment Operations: Investment income—net a .24 .26 .27 .32 .35 Net realized and unrealized gain (loss) on investments .18 (.60 ) .17 .94 (.33 ) Total from Investment Operations .42 (.34 ) .44 1.26 .02 Distributions: Dividends from investment income—net (.22 ) (.26 ) (.27 ) (.32 ) (.35 ) Dividends from net realized gain on investments — (.02 ) (.00 ) b (.05 ) (.06 ) Total Distributions (.22 ) (.28 ) (.27 ) (.37 ) (.41 ) Net asset value, end of period 11.70 11.50 12.12 11.95 11.06 Total Return (%) c 3.70 (2.71 ) 3.72 11.54 .20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 1.70 1.69 1.71 1.68 Ratio of net expenses to average net assets 1.71 1.70 1.69 1.71 1.68 Ratio of net investment income to average net assets 2.00 2.31 2.21 2.79 3.09 Portfolio Turnover Rate 8.90 9.72 14.28 11.44 15.03 Net Assets, end of period ($ x 1,000) 1,752 3,134 4,390 4,054 3,377 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.49 12.11 11.94 11.05 11.44 Investment Operations: Investment income—net a .34 .37 .38 .44 .46 Net realized and unrealized gain (loss) on investments .20 (.60 ) .17 .94 (.33 ) Total from Investment Operations .54 (.23 ) .55 1.38 .13 Distributions: Dividends from investment income—net (.34 ) (.37 ) (.38 ) (.44 ) (.46 ) Dividends from net realized gain on investments — (.02 ) (.00 ) b (.05 ) (.06 ) Total Distributions (.34 ) (.39 ) (.38 ) (.49 ) (.52 ) Net asset value, end of period 11.69 11.49 12.11 11.94 11.05 Total Return (%) 4.74 (1.76 ) 4.73 12.64 1.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 .73 .72 .74 .73 Ratio of net expenses to average net assets .72 .73 .72 .74 .73 Ratio of net investment income to average net assets 2.92 3.28 3.18 3.78 4.05 Portfolio Turnover Rate 8.90 9.72 14.28 11.44 15.03 Net Assets, end of period ($ x 1,000) 144,065 147,836 171,146 166,251 153,513 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company currently offering three series, including the Dreyfus Massachusetts Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Massachusetts state income tax, without undue risk.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally to certain shareholders of the fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: 26 Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 177,554,085 — † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recog- 28 nized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended April 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) At April 30, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $105,329, accumulated capital losses $4,310,100 and unrealized appreciation $12,399,990. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to April 30, 2015. The fund has $843,152 of short-term capital losses and $3,466,948 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2015 and April 30, 2014 were as follows: tax-exempt income $5,230,017 and $6,173,182, ordinary income $23,427 and $0, and long-term capital gains $0 and $380,661, respectively. During the period ended April 30, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $13,314, decreased accumulated net realized gain (loss) on investments by $15,265 and increased paid-in capital by $28,579. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In con- 30 nection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2015, the Distributor retained $1,135 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $20,493 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $86,776 and $6,831, respectively, pursuant to the Shareholder Services Plan. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Under the Shareholder Services Plan, Class Z shares reimburse the Distributor at an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2015, Class Z shares were charged $59,963 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $44,406 for transfer agency services and $1,980 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $87. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $18,017 pursuant to the custody agreement. 32 The fund compensates The Bank of NewYork Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended April 30, 2015, the fund was charged $1,494 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2015, the fund was charged $10,103 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates‚“ in the Statement of Assets and Liabilities consist of: management fees $82,373, Distribution Plan fees $1,086, Shareholder Services Plan fees $17,642, custodian fees $5,905, Chief Compliance Officer fees $3,682 and transfer agent fees $8,688. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $16,081,981 and $21,539,276, respectively. At April 30, 2015, the cost of investments for federal income tax purposes was $165,154,095; accordingly, accumulated net unrealized appreciation on investments was $12,399,990, consisting of $12,821,031 gross unrealized appreciation and $421,041 gross unrealized depreciation. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2015 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund at April 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York June 26, 2015 34 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended April 30, 2015 as “exempt-interest dividends‚“ (not subject to regular federal income tax, and for individuals who are Massachusetts residents, Massachusetts personal income taxes), except $23,427 that is being reported as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2015 calendar year on Form 1099-DIV which will be mailed in early 2016. The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5 Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: 148 ————— Francine J. Bovich (63) Board Member (2012) Principal Occupation During Past 5 Years: Trustee,The Bradley Trusts, private trust funds (2011-present) Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5 Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (72) Board Member (1990) Principal Occupation During Past 5 Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 52 ————— Diane Dunst (75) Board Member (2007) Principal Occupation During Past 5 Years: • President of Huntting House Antiques (1999-present) No. of Portfolios for which Board Member Serves: 14 36 Nathan Leventhal (72) Board Member (1989) Principal Occupation During Past 5 Years: President Emeritus of Lincoln Center for the Performing Arts (2001-present) Chairman of the Avery-Fisher Artist Program (1997-2014) Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5 Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 ————— Robin A. Melvin (51) Board Member (2012) Principal Occupation During Past 5 Years: Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 116 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 37 OFFICERS OF THE FUND (Unaudited) 38 The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) 40 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation FORM N-CSR Item 1. Reports to Stockholders. Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds covering the 12-month period from May 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds gained a degree of value over the reporting period despite a sustained domestic economic recovery. Developments in overseas markets — including plummeting oil prices and ongoing economic concerns in Europe, Japan, and China —sparked a flight to quality among global investors, who turned away from foreign sovereign bonds in favor of U.S. assets. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S. fixed-income securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields, including municipal bonds, over much of the reporting period. This trend reversed in early 2015 when investors began to anticipate higher short-term interest rates in the United States, but long-term bond yields soon moderated amid reports of weaker-than-expected U.S. GDP growth for the first quarter of the year. We remain optimistic regarding the long-term outlook for the U.S. economy generally and municipal bonds in particular. Labor markets have continued to strengthen, oil prices are stabilizing, and foreign currency exchange rates have become less volatile. Meanwhile, credit conditions have continued to improve for most states and municipalities, and demand remains strong from investors seeking tax-advantaged investment income. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2014 through April 30, 2015, as provided by Daniel Rabasco and Thomas Casey, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2015, Class A shares of Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, produced a total return of 5.26%, Class C shares returned 4.41%, and Class Z shares returned 5.43%. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Pennsylvania, achieved a total return of 4.80% for the same period. 2 Municipal bonds generally rallied over the reporting period as long-term interest rates continued to fall.The fund’s Class A and Class Z shares produced higher returns than the benchmark due to favorable results from our interest-rate and security selection strategies. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax and Pennsylvania state income tax, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Pennsylvania state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among various sectors, such as pre-refunded, general obligation, and revenue sectors, based on their apparent relative values.The fund generally will invest simultaneously in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Falling Long-Term Rates Supported Bond Prices A sustained-but-uneven U.S. economic recovery persisted throughout the reporting period, yet long-term interest rates generally fell, defying expectations that an expanding domestic economy would drive bond yields higher. Global investors seeking more competitive yields from sovereign bonds than were available in Europe and Japan flocked to higher yielding investments in the United States, and the resulting supply-and-demand imbalance put downward pressure on yields of U.S. fixed-income securities. However, this trend began to reverse late in the reporting period, when longer term interest rates drifted higher amid stronger-than-expected employment data and expectations of higher short-term interest rates later this year. Municipal bonds continued to benefit from favorable supply-and-demand dynamics during the reporting period due to robust demand from individual investors seeking competitive levels of tax-exempt income. On a national level, more robust issuance volumes over the opening months of 2015 were readily absorbed by steady demand from these investors. The sustained U.S. economic rebound resulted in better underlying credit conditions for most municipal bond issuers. Although Pennsylvania has participated in the national recovery, the state has encountered structural budget imbalances stemming from lower-than-expected tax revenues in relation to expenses and heavy pension liabilities. Interest Rate and Selection Strategies Boosted Returns Compared to its benchmark, the fund’s modestly long average duration more fully captured the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum over the reporting period. Our security selection strategy also proved effective, including overweighted exposure to BBB-rated revenue-backed bonds and an underweighted position in lower yielding general obligation and escrowed bonds.The fund achieved especially strong results from hospital and special tax revenue bonds. On the other hand, laggards for the reporting period included higher quality revenue bonds from education institutions and providers of essential municipal services, such as water and sewer facilities. 4 A Bias toward Higher Yielding Securities We remain optimistic regarding the prospects for municipal bonds. The U.S. and Pennsylvania economic recoveries have gained traction, and national credit conditions generally have continued to improve. Although the recent supply of newly issued municipal bonds has increased significantly on a national level, the supply of new Pennsylvania bonds has remained relatively sparse, and we expect investor demand to remain robust. Finally, we anticipate that the Federal Reserve Board will begin to raise short-term interest rates sometime during the second half of 2015. While we expect market volatility to increase, we note that inflation has remained subdued and tax-exempt bonds historically have tended to be less sensitive than U.S. Treasury securities to rising interest rates. As of the reporting period’s end, the fund’s interest-rate positioning was just slightly longer than that of the benchmark index as we continued to take advantage of the income offered by longer maturities on the steep municipal yield curve.We also have continued the focus on revenue bonds that exhibit both strong income characteristics and the potential for price appreciation. May 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Pennsylvania residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund Class A shares and Class C shares and the Barclays Municipal Bond Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund on 4/30/05 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Pennsylvania municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A and Class C shares. Performance for Class Z shares will vary from the performance of Class A and Class C shares shown above due to differences in charges and expenses.The Index is not limited to investments principally in Pennsylvania municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/15 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 7/30/87 % % % — without sales charge 7/30/87 % % % — Class C shares with applicable redemption charge † 8/15/95 % % % — without redemption 8/15/95 % % % — Class Z shares 11/29/07 % % — % Barclays Municipal Bond Index 11/30/07 % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Index date is based on the life of Class Z shares. For comparative purposes, the value of the Index as of 11/30/07 is used as the beginning value on 11/29/07 (the inception date for Class Z shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class Z Expenses paid per $1,000 † $ 4.74 $ 8.57 $ 3.65 Ending value (after expenses) $ 1,014.20 $ 1,010.40 $ 1,015.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class Z Expenses paid per $1,000 † $ 4.76 $ 8.60 $ 3.66 Ending value (after expenses) $ 1,020.08 $ 1,016.27 $ 1,021.17 † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.72% for Class C and .73% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2015 Long-Term Municipal Coupon Maturity Principal Investments—98.0% Rate (%) Date Amount ($) Value ($) Pennsylvania—95.3% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,139,470 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,139,470 Allegheny County, GO 5.00 12/1/31 1,040,000 1,188,845 Allegheny County, GO 5.00 12/1/34 1,000,000 1,135,180 Allegheny County, GO 5.00 12/1/34 3,000,000 3,346,110 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/24 3,150,000 3,738,388 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 1,305,000 1,528,781 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/28 1,575,000 1,776,616 Bethlehem Authority, Guaranteed Water Revenue (Insured; Build America Mutual Assurance Company) 5.00 11/15/31 2,000,000 2,246,620 Boyertown Area School District, GO 5.00 10/1/37 2,050,000 2,307,808 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 a 1,757,900 Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 2,000,000 2,141,840 Dauphin County General Authority, Health System Revenue (Pinnacle Health System Project) 5.00 6/1/42 3,030,000 3,251,008 Delaware River Joint Toll Bridge Commission, Bridge System Revenue 5.00 7/1/30 500,000 578,520 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Delaware River Joint Toll Bridge Commission, Bridge System Revenue 5.00 7/1/31 500,000 576,170 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,690,335 Delaware River Port Authority, Revenue 5.00 1/1/37 3,000,000 3,381,660 Donegal School District, GO (Limited Tax Obligations) 5.00 6/1/23 2,080,000 2,304,099 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.00 6/1/41 2,500,000 2,797,900 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 a 931,340 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 a 2,368,905 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 a 2,311,182 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 a 2,190,128 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 a 2,130,260 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 a 1,886,775 Lancaster County Hospital Authority, Health Center Revenue (Masonic Villages Project) 5.00 11/1/35 1,000,000 1,114,500 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) McKeesport Area School District, GO (Insured; AMBAC) (Escrowed to Maturity) 0.00 10/1/21 2,915,000 a 2,615,659 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/31 1,000,000 1,104,940 Montgomery County Industrial Development Authority, Health System Revenue (Jefferson Health System) 5.00 10/1/41 4,000,000 4,345,280 Montgomery County Industrial Development Authority, Revenue (Whitemarsh Continuing Care Retirement Community Project) 5.00 1/1/30 1,250,000 1,267,150 Pennsylvania, GO 5.00 10/15/26 3,000,000 3,536,160 Pennsylvania, GO 5.00 10/15/29 4,000,000 4,603,360 Pennsylvania, GO 5.00 3/15/33 1,500,000 1,717,440 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,101,840 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania) 5.00 8/15/40 1,500,000 1,690,200 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,404,460 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/24 1,100,000 1,285,900 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/31 1,300,000 1,482,975 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 9/1/30 1,170,000 1,340,083 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 1,072,600 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.25 8/15/25 1,000,000 1,174,650 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 6.00 8/15/18 2,500,000 b 2,904,425 Pennsylvania Higher Educational Facilities Authority, Revenue (University of the Sciences in Philadelphia) 5.00 11/1/31 1,000,000 1,132,760 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,346,969 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 5,067,050 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 1,405,000 1,415,214 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 100,000 b 113,919 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 900,000 b 1,025,271 Pennsylvania State University, Revenue 5.00 3/1/35 2,000,000 2,278,220 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/37 5,325,000 5,850,205 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/43 2,500,000 2,801,550 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 1,030,000 1,138,552 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/28 3,000,000 3,398,850 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,796,450 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,007,720 Philadelphia, Water and Wastewater Revenue 5.00 1/1/23 2,180,000 2,603,465 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.60 8/1/18 800,000 900,640 Philadelphia Authority for Industrial Development, HR (The Children’s Hospital of Philadelphia Project) 5.00 7/1/42 3,000,000 3,392,940 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,735,870 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,242,940 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,725,993 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children’s Hospital of Philadelphia Project) 5.00 7/1/25 1,800,000 2,060,730 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,705,945 Philadelphia School District, GO 5.25 9/1/23 1,000,000 1,131,730 Philadelphia School District, GO 6.00 9/1/38 970,000 1,099,737 Philadelphia School District, GO (Prerefunded) 6.00 9/1/18 25,000 b 29,071 Philadelphia School District, GO (Prerefunded) 6.00 9/1/18 5,000 b 5,814 Pittsburgh, GO (Insured; Build America Mutual Assurance Company) 5.00 9/1/30 1,585,000 1,833,005 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,225,000 1,260,047 Pocono Mountains Industrial Park Authority, HR (Saint Luke’s Hospital—Monroe Project) 5.00 8/15/40 1,795,000 1,978,144 Reading Area Water Authority, Water Revenue 5.00 12/1/31 2,000,000 2,217,220 State Public School Building Authority, College Revenue (Montgomery County Community College) 5.00 5/1/38 1,115,000 1,244,039 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,443,460 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 724,278 West Shore Area Authority, HR (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.00 1/1/26 2,000,000 2,382,960 West View Borough Municipal Authority, Water Revenue 5.00 11/15/39 2,000,000 2,257,120 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,648,646 York County, GO 5.00 6/1/31 1,500,000 1,737,450 U.S. Related—2.7% Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,084,160 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,092,760 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,049,410 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,000,000 1,125,950 Total Investments (cost $151,813,119) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 21.2 City 4.4 Health Care 18.9 County 3.4 Transportation Services 14.5 Prerefunded 2.2 Special Tax 8.6 Utility-Electric 1.2 Utility-Water and Sewer 7.7 Industrial .6 Housing 7.2 Other 1.5 State/Territory 6.6 † Based on net assets. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments 151,813,119 160,693,186 Cash 3,414,569 Interest receivable 1,872,419 Receivable for shares of Beneficial Interest subscribed 51,960 Prepaid expenses 20,670 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 121,480 Payable for investment securities purchased 1,704,585 Payable for shares of Beneficial Interest redeemed 128,648 Accrued expenses 64,929 Net Assets ($) Composition of Net Assets ($): Paid-in capital 157,200,649 Accumulated net realized gain (loss) on investments (2,047,554 ) Accumulated net unrealized appreciation (depreciation) on investments 8,880,067 Net Assets ($) Net Asset Value Per Share Class A Class C Class Z Net Assets ($) 108,257,828 4,659,573 51,115,761 Shares Outstanding 6,626,928 285,103 3,129,508 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Year Ended April 30, 2015 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 913,475 Shareholder servicing costs—Note 3(c) 392,710 Professional fees 63,352 Distribution fees—Note 3(b) 33,969 Registration fees 28,047 Custodian fees—Note 3(c) 17,425 Prospectus and shareholders’ reports 14,530 Trustees’ fees and expenses—Note 3(d) 7,201 Loan commitment fees—Note 2 1,607 Miscellaneous 32,022 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (74 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 916,467 Net unrealized appreciation (depreciation) on investments 2,424,086 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2015 2014 Operations ($): Investment income—net 5,252,640 6,206,195 Net realized gain (loss) on investments 916,467 (3,151,362 ) Net unrealized appreciation (depreciation) on investments 2,424,086 (7,027,061 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (3,392,363 ) (4,059,451 ) Class C (106,072 ) (123,972 ) Class Z (1,722,063 ) (1,991,876 ) Net realized gain on investments: Class A — (162,565 ) Class C — (6,211 ) Class Z — (77,128 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 3,260,095 3,369,039 Class C 576,365 733,013 Class Z 1,842,830 3,558,619 Dividends reinvested: Class A 2,831,858 3,535,186 Class C 88,839 109,710 Class Z 1,446,406 1,760,236 Cost of shares redeemed: Class A (9,936,537 ) (23,747,822 ) Class C (508,831 ) (1,540,768 ) Class Z (6,370,738 ) (8,051,935 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 167,430,180 198,098,333 End of Period The Fund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2015 2014 Capital Share Transactions: Class A a Shares sold 199,275 210,344 Shares issued for dividends reinvested 173,364 222,511 Shares redeemed (608,583 ) (1,491,637 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 35,242 45,228 Shares issued for dividends reinvested 5,435 6,902 Shares redeemed (31,154 ) (95,846 ) Net Increase (Decrease) in Shares Outstanding ) Class Z Shares sold 113,059 224,668 Shares issued for dividends reinvested 88,563 110,846 Shares redeemed (391,130 ) (510,796 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended April 30, 2014, 9,447 Class C shares representing $159,153 were exchanged for 9,457 Class A shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.01 16.88 16.60 15.51 15.96 Investment Operations: Investment income—net a .51 .56 .57 .63 .65 Net realized and unrealized gain (loss) on investments .32 (.85 ) .34 1.11 (.46 ) Total from Investment Operations .83 (.29 ) .91 1.74 .19 Distributions: Dividends from investment income—net (.50 ) (.56 ) (.57 ) (.63 ) (.64 ) Dividends from net realized gain on investments — (.02 ) (.06 ) (.02 ) — Total Distributions (.50 ) (.58 ) (.63 ) (.65 ) (.64 ) Net asset value, end of period 16.34 16.01 16.88 16.60 15.51 Total Return (%) b 5.26 (1.64 ) 5.53 11.40 1.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .93 .94 .95 .96 Ratio of net expenses to average net assets .96 .93 .94 .95 .96 Ratio of net investment income to average net assets 3.11 3.51 3.40 3.91 4.09 Portfolio Turnover Rate 29.84 9.57 15.27 10.69 18.40 Net Assets, end of period ($ x 1,000) 108,258 109,883 133,727 129,697 124,286 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.02 16.89 16.61 15.52 15.97 Investment Operations: Investment income—net a .39 .43 .44 .51 .53 Net realized and unrealized gain (loss) on investments .31 (.85 ) .34 1.11 (.45 ) Total from Investment Operations .70 (.42 ) .78 1.62 .08 Distributions: Dividends from investment income—net (.38 ) (.43 ) (.44 ) (.51 ) (.53 ) Dividends from net realized gain on investments — (.02 ) (.06 ) (.02 ) — Total Distributions (.38 ) (.45 ) (.50 ) (.53 ) (.53 ) Net asset value, end of period 16.34 16.02 16.89 16.61 15.52 Total Return (%) b 4.41 (2.40 ) 4.73 10.56 .46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 1.71 1.70 1.71 1.70 Ratio of net expenses to average net assets 1.71 1.71 1.70 1.71 1.70 Ratio of net investment income to average net assets 2.36 2.73 2.64 3.16 3.34 Portfolio Turnover Rate 29.84 9.57 15.27 10.69 18.40 Net Assets, end of period ($ x 1,000) 4,660 4,414 5,393 5,580 5,127 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 22 Year Ended April 30, Class Z Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.01 16.88 16.60 15.51 15.96 Investment Operations: Investment income—net a .54 .59 .61 .67 .68 Net realized and unrealized gain (loss) on investments .32 (.85 ) .34 1.10 (.45 ) Total from Investment Operations .86 (.26 ) .95 1.77 .23 Distributions: Dividends from investment income—net (.54 ) (.59 ) (.61 ) (.66 ) (.68 ) Dividends from net realized gain on investments — (.02 ) (.06 ) (.02 ) — Total Distributions (.54 ) (.61 ) (.67 ) (.68 ) (.68 ) Net asset value, end of period 16.33 16.01 16.88 16.60 15.51 Total Return (%) 5.43 (1.43 ) 5.75 11.64 1.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .72 .73 .74 .75 Ratio of net expenses to average net assets .73 .72 .73 .74 .75 Ratio of net investment income to average net assets 3.34 3.71 3.61 4.13 4.29 Portfolio Turnover Rate 29.84 9.57 15.27 10.69 18.40 Net Assets, end of period ($ x 1,000) 51,116 53,133 58,978 57,818 54,006 a Based on average shares outstanding. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company currently offering three series including the Dreyfus Pennsylvania Fund (the “fund”). The fund’s investment objective is to maximize current income exempt from federal income tax and from Pennsylvania state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally to certain shareholders of the fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 24 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds’ financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. 26 The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 160,693,186 — † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. 28 Each tax year in the four-year period ended April 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $254,289, accumulated capital losses $2,231,940 and unrealized appreciation $9,064,453. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to April 30, 2015. The fund has $148,637 of short-term capital losses and $2,083,303 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2015 and April 30, 2014 were as follows: tax-exempt income $5,220,498 and $6,176,737, ordinary income $0 and $2,311, and long-term capital gains $0 and $242,155, respectively. During the period ended April 30, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $32,142 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2015, the Distributor retained $2,627 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $33,969 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares 30 were charged $274,172 and $11,323, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor at an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2015, Class Z shares were charged $21,572 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $39,896 for transfer agency services and $1,680 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $74. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $17,425 pursuant to the custody agreement. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of NewYork Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended April 30, 2015, the fund was charged $1,255 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2015, the fund was charged $10,103 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $74,757, Distribution Plan fees $2,849, Shareholder Services Plan fees $27,394, custodian fees $5,382, Chief Compliance Officer fees $3,682 and transfer agent fees $7,416. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $48,840,245 and $55,383,128, respectively. At April 30, 2015, the cost of investments for federal income tax purposes was $151,628,733; accordingly, accumulated net unrealized appreciation on investments was $9,064,453, consisting of $9,348,840 gross unrealized appreciation and $284,387 gross unrealized depreciation. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund at April 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York June 26, 2015 The Fund 33 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended April 30, 2015 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are Pennsylvania residents, Pennsylvania personal income taxes). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2015 calendar year on Form 1099-DIV which will be mailed in early 2016. 34 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5 Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (63) Board Member (2012) Principal Occupation During Past 5 Years: Trustee,The Bradley Trusts, private trust funds (2011-present) Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5 Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 84 ————— Peggy C. Davis (72) Board Member (1990) Principal Occupation During Past 5 Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 52 ————— Diane Dunst (75) Board Member (2007) Principal Occupation During Past 5 Years: • President of Huntting House Antiques (1999-present) No. of Portfolios for which Board Member Serves: 14 The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS Nathan Leventhal (72) Board Member (1989) Principal Occupation During Past 5 Years: President Emeritus of Lincoln Center for the Performing Arts (2001-present) Chairman of the Avery-Fisher Artist Program (1997-2014) Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5 Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 ————— Robin A. Melvin (51) Board Member (2012) Principal Occupation During Past 5 Years: Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board mem- ber since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 36 OFFICERS OF THE FUND (Unaudited) The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) 38 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr.
